UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1768



ABIOLA D. BALOGUN-AWOSIKA,

                                              Plaintiff - Appellant,

          versus


UNIVERSITY OF MARYLAND MEDICAL SYSTEM,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-1886-JFM)


Submitted:   January 29, 2003              Decided:   April 14, 2003


Before WIDENER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph T. Mallon, Jr., Charles J. Goetz, II, Baltimore, Maryland,
for Appellant.   Peter E. Keith, Willie W. Williams, GALLAGHER,
EVELIUS & JONES, L.L.P., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abiola D. Balogun-Awosika appeals the district court’s order

granting the University of Maryland Medical System’s motion for

summary judgment in her civil action in which she alleged she was

wrongfully terminated from a residency program in violation of the

Family Medical Leave Act of 1993.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court. See Balogun-Awosika v. University of

Md. Med. Sys., No. CA-01-1886-JFM (D. Md. June 18, 2002).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2